UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6919


TRAVIS LEE BOWEN,

                Plaintiff - Appellant,

          v.

ROBERT ARIAIL, 13th Circuit            Solicitor;   STEVE   LOFTIS,
Greenville County Sheriff,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:10-cv-01249-CMC)


Submitted:   November 18, 2010              Decided:   December 1, 2010


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Travis Lee Bowen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis Lee Bowen appeals the district court’s order

accepting     the   recommendation    of    the   magistrate    judge     and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Bowen v. Ariail, No. 8:10-cv-01249-CMC

(D.S.C. June 10, 2010).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and    argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                     2